EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT; U.S. SECURITY AGREEMENT AND SUBSIDIARIES
GUARANTY

THIS FIRST AMENDMENT TO CREDIT AGREEMENT; U.S. SECURITY AGREEMENT AND
SUBSIDIARIES GUARANTY dated as of May 31, 2012 (this “First Amendment”) is
entered into by and among Endeavour International Corporation, a Nevada
corporation (“Holdings”), Endeavour Energy UK Limited, a United Kingdom private
limited company (the “Borrower”), the Subsidiary Guarantors party hereto, the
Lenders party hereto, Cyan Partners, LP, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent (in such capacity,
the “Collateral Agent”), and New Pearl S.à r.l., a private limited liability
company (société à responsabilité limitée) incorporated and existing under the
laws of the Grand Duchy of Luxembourg (“SPV”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower, the Lenders from time to time party thereto and
the Administrative Agent are parties to the Credit Agreement dated as of
April 12, 2012 (as amended, restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, Holdings, the other grantors from time to time party thereto and the
Collateral Agent are parties to the U.S. Security Agreement, dated as of
April 12, 2012 (as amended, restated, supplemented and/or otherwise modified
from time to time, the “U.S. Security Agreement”);

WHEREAS, the guarantors from time to time party thereto and the Administrative
Agent are parties to the Subsidiaries Guaranty, dated as of April 12, 2012 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Subsidiaries Guaranty”); and

WHEREAS, as of the date hereof, each of Holdings and the Borrower propose to
enter into a Reimbursement Agreement (the “SPV Reimbursement Agreement”) with
SPV, pursuant to which the Borrower will agree to reimburse SPV for amounts
drawn under certain letters of credit issued for the account of the Borrower and
with respect to which SPV has pledged cash collateral in support thereof;

WHEREAS, (i) the SPV Reimbursement Agreement shall constitute a “Secured
Reimbursement Agreement” and (ii) SPV shall be a “Secured Creditor”, in each
case, for all purposes of (and as defined in) the U.S. Security Agreement (as
amended pursuant to this First Amendment) and each other Security Document;

WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend the Credit Agreement, the U.S. Security Agreement
and the Subsidiaries Guaranty as herein provided;

NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



I.   Credit Agreement Amendments.

1. Amendments to Section 1.01.

(a) The following new definitions are hereby inserted in Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:

““Reimbursement Agreement” shall mean the Reimbursement Agreement dated as of
May 31, 2012, by and among Holdings, the Borrower and New Pearl S.à r.l., a
private limited liability company (société à responsabilité limitée)
incorporated and existing under the laws of the Grand Duchy of Luxembourg.”

““Smedvig Reimbursement Agreement” shall mean that certain Reimbursement
Agreement dated as of May 23, 2012, among the Borrower, as Payer, Yellow Rock
S.a.r.l., a private limited liability company incorporated and existing under
the laws of the Grand Duchy of Luxembourg, as Payee, and Holdings, as
Guarantor.”

(b) The definition of “Approved Third Party Credit Provider” contained in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

““Approved Third Party Credit Provider” shall mean, with respect to any Third
Party Letter of Credit, a Person that, at the time such Third Party Letter of
Credit is issued, as the case may be, is (a) the Administrative Agent or any
Affiliate of the Administrative Agent or (b) any other Person that is reasonably
acceptable to the Administrative Agent.”

(c) The definition of “Excluded Asset” contained in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Excluded Asset” shall mean any Indenture Collateral.”

(d) The definition of “ATPC Intercreditor Agreement” contained in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

““ATPC Intercreditor Agreement” shall mean an intercreditor agreement or one or
more amendments to any of the Security Documents (which amendment expressly
states that it is to be an “ATPC Intercreditor Agreement”), in either case duly
executed and delivered by the Administrative Agent, the Collateral Agent and one
or more Approved Third Party Credit Providers, in form and substance
satisfactory to the Administrative Agent in its discretion.”

(e) Clause (3) of the definition of “Escrow Release Date” contained in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(3) the Alba Acquisition (as defined in the Indentures) shall have been
consummated in accordance with the terms and conditions of the COP Acquisition
Agreement and all applicable law; and”

(f) The definition of “Guaranteed Obligations” contained in Section 1.01 of the
Credit Agreement is hereby amended by deleting the words “Hedging Agreement or”
contained therein.

(g) Clause (3) of the definition of “Indebtedness” contained in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“(3) all obligations in respect of bankers’ acceptances or letters of credit
(including reimbursement obligations in respect thereof, except to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such obligation (which shall be deemed to be the principal amount thereof) is
satisfied within five Business Days of payment on such letter of credit;
provided that any such exempted obligations shall be unsecured or secured only
by Liens which would be permitted under clause (8) of the definition of
“Permitted Liens” if such obligations were to constitute Indebtedness);”

(h) Clause (8) of the definition of “Permitted Liens” contained in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“(8) Liens to secure the performance of tenders, bids, statutory obligations,
appeal bonds, government contracts, bid, performance, surety or similar bonds or
other obligations of a like nature incurred in the ordinary course of business
of Holdings and its Restricted Subsidiaries and necessary or appropriate in
connection with their operations (or letters of credit supporting such
obligations); provided such Liens extend only to (i) cash and Cash Equivalents
securing amounts not in excess of $50,000,000 at any time or (ii) other assets
comprising Collateral on a second-lien basis relative to the Lien on such
Collateral securing the Obligations of the Credit Parties pursuant to an
intercreditor agreement having terms and conditions satisfactory to the
Collateral Agent securing amounts not in excess of $150,000,000 at any time;”

(i) The definition of “Third Party Letter of Credit” contained in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

““Third Party Letter of Credit” shall mean letters of credit issued for the
account of Holdings or any of its Subsidiaries (in support of obligations
permitted by this Agreement) by BNP Paribas and with respect to which an
Approved Third Party Credit Provider is subject to a reimbursement or similar
obligation and/or has pledged cash or Cash Equivalents in support thereof.”

2. Amendment to Section 7.01. Clause (g) of Section 7.01 of the Credit Agreement
is hereby amended by deleting the reference to “8.03(16)” therein and inserting
“8.03(18)” in lieu thereof.

3. Amendment to Section 7.12. Clause (a) of Section 7.12 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“(a) Holdings will, and will cause each other Credit Party to, grant to the
Collateral Agent for the benefit of the Secured Creditors security interests in
such assets of Holdings and such other Credit Party (including, without
limitation properties of Holdings and such other Credit Party acquired
subsequent to the Effective Date) as are not covered by the original Security
Documents (including, without limitation, with respect to any such property,
pursuant to grants pursuant to the laws of Scotland) and as may be reasonably
requested from time to time by the Administrative Agent or the Required Lenders
(collectively, the “Additional Security Documents”); provided that no Credit
Party shall be required to take any action to grant or perfect a security
interest on any Excluded Asset. All such security interests shall be granted
pursuant to documentation satisfactory in form and substance to the Collateral
Agent and shall constitute valid and enforceable perfected security interests,
hypothecations and mortgages superior to and prior to the rights of all third
Persons and enforceable against third parties and subject to no other Liens
except for Permitted Liens. The Additional Security Documents or instruments
related thereto shall have been duly recorded or filed in such manner and in
such places as are required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Security Documents and all taxes, fees and other charges payable
in connection therewith shall have been paid in full.”

Amendments to Section 8.03. (a) Clause (11) of the second paragraph of
Section 8.03 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(11) the incurrence by Holdings or any of its Restricted Subsidiaries of
Indebtedness in respect of bid, performance, surety, appeal and similar bonds
issued for the account of Holdings and any of its Restricted Subsidiaries, or
obligations in respect of letters of credit posted in lieu of, or to secure, any
such bonds, in the ordinary course of business or which are customary in the Oil
and Gas Business; provided that the aggregate outstanding amount of all such
bid, performance, surety, appeal and similar bonds permitted by this clause
(11) shall not at any time exceed $150,000,000; provided that all Indebtedness
under this clause (11) shall be unsecured except as permitted under clause
(8) of the definition of Permitted Liens contained herein;”

(b) Section 8.03 of the Credit Agreement is hereby amended to (i) delete the
word “and” at the end of clause (15) thereof, (ii) change clause (16) thereof to
clause (18) and update the cross-reference to clause (18) in such clause and in
the second succeeding paragraph accordingly and (iii) insert the following
immediately following clause (15) thereof:

“(16) the incurrence of Indebtedness pursuant to the Reimbursement Agreement;

(17) the incurrence of Indebtedness pursuant to the Smedvig Reimbursement
Agreement; and”

II. U.S. Security Agreement Amendments.

1. Recital 2 to the U.S. Security Agreement is hereby amended and restated in
its entirety as follows:

“2. [Reserved].”

2. Recital 3 to the U.S. Security Agreement is hereby amended and restated in
its entirety as follows:

“3. Each Grantor may at any time or from time to time have one or more Third
Party Letters of Credit issued for the account of one or more Credit Parties
and, in connection therewith, enter into agreements with respect to (a) any such
Credit Party’s obligations to reimburse Approved Third Party Credit Providers
for amounts funded under Third Party Letters of Credit issued by such Approved
Third Party Credit Providers or (b) pledges of cash or Cash Equivalents made by
any Approved Third Party Credit Provider for the account of any such Credit
Party to support obligations under any Third Party Letter of Credit (any such
reimbursement agreement with respect to Third Party Letters of Credit where the
applicable Approved Third Party Credit Provider is party to an ATPC
Intercreditor Agreement, a “Secured Reimbursement Agreement” and each Approved
Third Party Credit Provider referred to in this Recital 3 together with the
Lender Creditors, the “Secured Creditors”).”

3.  Recital 7 of the U.S. Security Agreement is hereby amended and restated in
its entirety as follows:

“7.      It is a condition precedent to the making of the Loans pursuant to the
Credit Agreement and the entering into of the issuance of Third Party Letters of
Credit by Approved Third Party Credit Providers from time to time that the
Grantors shall have granted the security interest contemplated by this
Agreement.  Each Grantor will derive substantial direct and indirect benefit
from the transactions contemplated by the Credit Documents and the Secured
Reimbursement Agreements (collectively, the “Secured Debt Agreements”).”

4. The third sentence of Recital 8 of the U.S. Security Agreement is hereby
amended and restated in its entirety as follows:

““UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority; provided that, for purposes of the term “Event of Default”, such term
shall mean any Event of Default under, and as defined in, the Credit Agreement
and shall also include any “event of default” (or similar term) under, and as
defined in, any Secured Reimbursement Agreement.”

5. Section 2(b) of the U.S. Security Agreement is hereby amended by deleting
clause (b) in its entirety and replacing such clause with the text “[Reserved].”

6. The first sentence of the final paragraph of Section 2 of the U.S. Security
Agreement is hereby amended and restated in its entirety as follows:

“Notwithstanding anything to the contrary contained herein or in any other
Credit Document, the aggregate amount of Secured Obligations of the type
described in clause (c) of this Section 2 (collectively, the “Secured Third
Party Credit Obligations”) secured by the Collateral pursuant to this Agreement
and the Collateral (as defined under the respective Security Documents) pursuant
to the other Security Documents shall not at any time exceed $120,000,000 (the
“Secured Third Party Credit Obligations Cap”).”

7. Section 5 of the U.S. Security Agreement is hereby amended by deleting the
words “any Secured Hedging Agreement or” therein.

8. Section 18(b) of the U.S. Security Agreement is hereby amended and restated
in its entirety as follows:

“(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied in whole or in
part by the Collateral Agent for the benefit of the Secured Creditors against,
all or any part of the Secured Obligations in the following order:

(i) FIRST, to the payment of all amounts owing to the Collateral Agent (in its
capacity as such) pursuant to the terms of any Security Document,

(ii) SECOND, to the payment in full of the Secured Obligations on a ratable
basis in accordance with the terms of the applicable Secured Debt Agreements,
and

(iii) THIRD, after payment of all Secured Obligations, to Holdings, the Borrower
and the other Grantors or their successors or assigns, as their interests may
appear, or to whosoever may be lawfully entitled to receive the same, or as a
court of competent jurisdiction may direct.

The provisions of this Section 18(b) (i) shall inure solely to the benefit of
each of the Lender Creditors and the ATPC Secured Creditors and their respective
successors and assigns and (ii) are intended solely for the purpose of defining
the relative rights of the Lender Creditors on the one hand and the ATPC Secured
Creditors on the other hand. No Grantor or any other creditor thereof
(including, without limitation, any Person who is entitled to or is otherwise
granted a ratable Lien over any Collateral pursuant to any contractual
obligation of any Grantor) shall have any rights hereunder. Nothing in this
Agreement is intended to or shall impair the obligations of the Borrower or any
other Grantor, which are absolute and unconditional, to pay the Secured
Obligations owing to the Lender Creditors and the ATPC Secured Creditors as and
when the same shall become due and payable in accordance with the terms of the
Credit Documents and the Secured Reimbursement Agreements, respectively.”

9. Section 22 of the U.S. Security Agreement is hereby amended by deleting the
words “Secured Hedging Agreements and” from clause (a)(ii) therein.

10. Section 23 of the U.S. Security Agreement is hereby amended by deleting the
words “Secured Hedging Agreements and” from clause (b)(ii) therein.

11. Section 27 of the U.S. Security Agreement is hereby deleted and the
following shall be inserted in lieu thereof:

“Section 27. Acknowledgement of Liens. (a) Each Grantor, the Collateral Agent,
each Lender Creditor and each Approved Third Party Credit Provider holding
Secured Obligations of the type described in clause (c) of Section 2 hereof (an
“ATPC Secured Creditor”) agrees and acknowledges that (i) the grants of Liens
pursuant to the Security Documents constitute two separate and distinct grants
of Liens and (ii) because of, among other things, their differing rights in the
Collateral, the Secured Obligations described in clause (a) of Section 2 hereof
are fundamentally different from the Secured Obligations described in clause
(c) of Section 2 hereof and must be separately classified in any plan of
reorganization proposed or adopted in any proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect.

(b) In the event a proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law shall be
commenced by or against any Grantor (a “Bankruptcy Proceeding”), the ATPC
Secured Creditors shall not, so long as any Secured Obligations of the type
described in Section 2(a) are outstanding, oppose or object to any disposition
of any Collateral free and clear of the Liens of such Secured Creditors or other
claims under Section 363 of the Bankruptcy Code, if the Lender Creditors, or a
representative authorized by the Lender Creditors, shall consent to such
disposition.

(c) Without prejudice to the enforcement of the Collateral Agent’s Lender
Creditors’ remedies, the Lender Creditors agree that at any time following
(i) acceleration of the Secured Obligations of the Lender Creditors in
accordance with the terms of the Credit Documents or (ii) the commencement of a
proceeding under the Bankruptcy Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law by or against any Grantor
constituting an Event of Default under the Credit Documents (each, a “Purchase
Event”), one or more of ATPC Secured Creditors may request within 30 days after
the first date on which a Purchase Event occurs, and the Lender Creditors hereby
offer the ATPC Secured Creditors the option, to purchase all, but not less than
all, of the aggregate amount of Secured Obligations of the Lender Creditors
outstanding at the time of purchase at par (including any premium set forth in
the Credit Agreement or other applicable Credit Document on the date hereof,
interest and fees). If such right is exercised, the parties shall endeavor to
close promptly thereafter but in any event within 10 Business Days of the
request. If one or more of the ATPC Secured Creditors exercise such purchase
right, it shall be exercised pursuant to documentation mutually acceptable to
each of the Collateral Agent and the ATPC Secured Creditors. If none of the ATPC
Secured Creditors exercise such right within 30 days after the first date on
which a Purchase Event occurs, the Lender Creditors shall have no further
obligations pursuant to this Section 27 for such Purchase Event and may take any
further actions in their sole discretion in accordance with this Agreement and
the other Security Documents.”

12. Schedule II of the U.S. Security Agreement is hereby amended and restated in
its entirety in the form of Annex A hereto.



III.   Subsidiaries Guaranty Amendments.

1. The second recital to the Subsidiaries Guaranty is hereby deleted in its
entirety.

2. The third recital to the Subsidiaries Guaranty is hereby amended and restated
in its entirety as follows:

“WHEREAS, the Borrower and/or one or more of its Subsidiaries or parent
companies may at any time and from time to time have one or more Third Party
Letters of Credit issued for the account of such entity and, in connection
therewith, enter into agreements with respect to (a) such Person’s obligations
to reimburse Approved Third Party Letters of Credit for amounts funded under
Third Party Letters of Credit issued by such Approved Third Party Credit
Providers or (b) pledges of cash or Cash Equivalents made by any Approved Third
Party Credit Provider for the account of the Borrower and/or one or more of its
subsidiaries or parent companies to support obligations under any Third Party
Letter of Credit (any such reimbursement agreement with respect to Third Party
Letters of Credit where the applicable Approved Third Party Credit Provider is
party to an ATPC Intercreditor Agreement, a “Secured Reimbursement Agreement”
and each Approved Third Party Credit Provider referred to in this recital
together with the Lender Creditors, the “Secured Creditors”);”

3. The fifth recital of the Subsidiaries Guaranty is hereby amended and restated
in its entirety as follows:

“WHEREAS, it is a condition precedent to the making of Loans to the Borrower
under the Credit Agreement and the issuance of Third Party Letters of Credit by
Approved Third Party Credit Providers from time to time that the Guarantors
shall have executed and delivered to the Administrative Agent this Guaranty.”

4. The sixth recital of the Subsidiaries Guaranty is hereby amended and restated
in its entirety as follows:

“WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by
the Borrower under the Credit Agreement and the issuance of Third Party Letters
of Credit by Approved Third Party Credit Providers and, accordingly, desires to
execute this Guaranty in order to satisfy the condition described in the
preceding paragraph and to induce the Lenders to make Loans to the Borrower and
the Approved Third Party Credit Providers to issue Third Party Letters of
Credit;

5. Section 1 of the Subsidiaries Guaranty is hereby amended by deleting the
words “Secured Hedging Agreements or” from clause (a)(i) thereof.

6. Section 1 of the Subsidiaries Guaranty is hereby amended by deleting clause
(a)(ii) in its entirety and replacing such clause with the text “[Reserved]”.

7. Section 1 of the Subsidiaries Guaranty is hereby amended by amending and
restating the parenthetical at the end of clause (a)(iii) thereof as follows:

“(all such obligations, liabilities and indebtedness being herein collectively
called the “Other Obligations” and the Other Obligations together with the
Credit Document Obligations are herein collectively called the “Guaranteed
Obligations”)”

8. The first sentence of the penultimate paragraph of Section 1 of the
Subsidiaries Guaranty is hereby amended and restated in its entirety as follows:

“Notwithstanding anything to the contrary contained herein or in any other
Credit Document, the aggregate amount of Other Obligations to be included within
the Guaranteed Obligations pursuant to this Guaranty shall not at any time
exceed $120,000,000 (the “Other Obligations Cap”).”

9. Section 1 of the Subsidiaries Guaranty is hereby amended by deleting the
words “Secured Hedging Agreement or” from the final paragraph thereof.

10. The last paragraph of Section 6 of the Subsidiaries Guaranty is hereby
amended by amending and restating clause (g) thereof in its entirety as follows:

“(g) consent to or waive any breach of, or any act, omission or default under,
any of the Secured Reimbursement Agreements, the Credit Documents or any of the
instruments or agreements referred to therein, or otherwise amend, modify or
supplement any of the Secured Reimbursement Agreements, the Credit Documents or
any of such other instruments or agreements;”

11. Section 6 of the Subsidiaries Guaranty is hereby amended by deleting the
words

“the Secured Hedging Agreements,” therein.

12. Section 7 of the Subsidiaries Guaranty is hereby amended by deleting the
words “, the Secured Hedging Agreements or” therein.

13. Section 10 of the Subsidiaries Guaranty is hereby amended by deleting the
words “execute, deliver and perform the Secured Hedging Agreements to which they
are party and to” therein.

14. Section 10 of the Subsidiaries Guaranty is hereby amended by deleting the
words “, all Secured Hedging Agreements and” in clause (g) thereof.

15. Section 14 of the Subsidiaries Guaranty is hereby amended by deleting the
words “any Secured Hedging Agreement or” therein.

16. Section 16 of the Subsidiaries Guaranty is hereby amended by deleting the
words “any Secured Hedging Agreement,” therein.



IV.   SPV Acknowledgement.

Each of the Guarantors, the Administrative Agent and the SPV hereby acknowledges
and agrees that as of the First Amendment Effective Date (as defined below),
(i) the SPV Reimbursement Agreement shall constitute a “Secured Reimbursement
Agreement” and (ii) SPV shall be a “Secured Creditor”, in each case, for all
purposes of (and as defined in) the U.S. Security Agreement (as amended pursuant
to this First Amendment) and each other Security Document.



V.   Miscellaneous Provisions.

In order to induce the Lenders to enter into this First Amendment, each of
Holdings and the Borrower hereby represents and warrants that:

(i) all of the representations and warranties contained in the Credit Documents,
as amended hereby, are true and correct in all material respects both before and
immediately after giving effect to the First Amendment Effective Date, with the
same effect as though such representations and warranties had been made on and
as of the First Amendment Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date); and

(ii) no Default or Event of Default exists before or immediately after giving
effect to the amendments set forth in this First Amendment on the First
Amendment Effective Date.

Each party hereto hereby acknowledges and agrees that (a) this First Amendment
is an ATPC Intercreditor Agreement and (b) SPV is a an Approved Third Party
Credit Provider.

This First Amendment is limited as specified herein and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Documents, all of which other provisions are hereby ratified and confirmed and
are in full force and effect. Each Credit Party party to this First Amendment
acknowledges and agrees that all Secured Obligations (as defined in the U.S.
Security Agreement) remain secured by the Security Documents and that the
Secured Creditors remain entitled to the benefits of the Security Documents.

This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered (including by way of facsimile or other electronic
transmission) shall be an original, but all of which shall together constitute
one and the same instrument. A complete set of counterparts shall be lodged with
the Borrower and the Administrative Agent.

THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAWS RULES AND PRINCIPLES THEREUNDER
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i) the Credit Parties, the Administrative Agent, the Collateral Agent, the
Required Lenders and SPV shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile or other electronic transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036 Attention: Patrice Antoine (facsimile
number: 212-354-8113 / e-mail address: pantoine@whitecase.com);

(ii) the Borrower shall have paid (a) to the Administrative Agent all fees and
reasonable and documented out-of-pocket expenses owing to it in connection with
this First Amendment and shall have reimbursed the Administrative Agent for all
reasonable and documented out-of pocket legal expenses of White & Case LLP
incurred in connection with the Credit Agreement (including, without limitation,
in connection with this First Amendment) and invoiced on or before the date
hereof and (b) any other fees then due and payable in connection with this First
Amendment; and

(iii) the Escrow Release Date shall have occurred.

From and after the First Amendment Effective Date, all references in each Credit
Document to (a) the “Credit Agreement” shall be deemed to be references to the
Credit Agreement as modified hereby, (b) the “U.S. Security Agreement” shall be
deemed to be references to the U.S. Security Agreement as modified hereby and
(c) the “Subsidiaries Guaranty” shall be deemed to be references to the
Subsidiaries Guaranty as modified hereby.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this First Amendment by the parties hereto, this First Amendment may
only be changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 11.12
of the Credit Agreement.

1. The Borrower agrees that any failure to pay any fee payable by it to the
Administrative Agent in connection with this First Amendment within one Business
Day after the First Amendment Effective Date shall constitute an immediate Event
of Default under the Credit Agreement.

* * *

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to Credit Agreement; U.S. Security Agreement and Subsidiaries
Guaranty to be duly executed and delivered as of the date first above written.

ENDEAVOUR INTERNATIONAL CORPORATION

      By: /s/ J. Michael Kirksey

Name:
Title:
  J. Michael Kirksey
Authorized Signatory



    ENDEAVOUR ENERGY UK LIMITED

      By: /s/ J. Michael Kirksey

Name:
Title:
  J. Michael Kirksey
Authorized Signatory

1



    ENDEAVOUR OPERATING CORPORATION, as a Subsidiary Guarantor

      By: /s/ J. Michael Kirksey

Name:
Title:
  J. Michael Kirksey
Authorized Signatory



    ENDEAVOUR ENERGY NORTH SEA LLC, as a Subsidiary Guarantor

      By: /s/ Catherine Stubbs

Name:
Title:
  Catherine Stubbs
Authorized Signatory



    ENDEAVOUR ENERGY NORTH SEA L.P., as a Subsidiary Guarantor

By: Endeavour Energy North Sea LLC, its general partner

      By: /s/ Catherine Stubbs

Name:
Title:
  Catherine Stubbs
Authorized Signatory:



    ENDEAVOUR ENERGY NEW VENTURES INC., as a Subsidiary Guarantor

      By: /s/ J. Michael Kirksey

Name:
Title:
  J. Michael Kirksey
Authorized Signatory



    END MANAGEMENT COMPANY, as a Subsidiary Guarantor

      By: /s/ J. Michael Kirksey

Name:
Title:
  J. Michael Kirksey
Authorized Signatory



    NEW PEARL S.À R.L.

      By: /s/ Peter van Opsterl

Name:
  Peter van Opsterl



    Title: Attorney



      CYAN PARTNERS, LP, as Administrative Agent and as Collateral Agent



      By: /s/ Jonathan Tunis



    Name:

Title:

CYRUS OPPORTUNITIES MASTER FUND II, LTD., as a Lender

By: CYRUS CAPITAL PARTNERS, L.P., as Investment Manager

By: /s/ David A. Milich
Name: David A. Milich
Title: COOCYRUS EUROPE MASTER FUND, LTD., as a
Lender

By: CYRUS CAPITAL PARTNERS, L.P., as

Investment Manager



      By: /s/ David A. Milich



    Name: David A. Milich
Title: COOCRESCENT 1, L.P., as a Lender

By: CYRUS CAPITAL PARTNERS, L.P., as Investment Manager

By: /s/ David A. Milich
Name: David A. Milich
Title: COOCRS FUND LTD, as a Lender




      By: CYRUS CAPITAL PARTNERS, L.P., as Investment         Manager



      By: /s/ David A. Milich



    Name: David A. Milich
Title: COO

CM FINANCE LLC, as a Lender



      By: CM INVESTMENT PARTNERS, L.P., as Investment Manager



      By: /s/ David A. Milich



    Name: David A. Milich
Title: COO

CYRUS SELECT OPPORTUNITIES MASTER FUND, LTD., as a Lender

By: CYRUS CAPITAL PARTNERS, L.P., as Investment Manager



      By: /s/ David A. Milich



    Name: David A. Milich
Title: COOCYAN PI INVESTMENTS, LP, as a Lender



      By: /s/ Ashok Nayyar



    Name: Ashok Nayyar
Title: ManagerJGB CAPITAL, LP, as a Lender



      By:      

Name:
Title:

JGB CAPITAL OFFSHORE LTD, as a Lender



      By:      

Name:
Title:

JGB PARTNERS LP, as a Lender



      By:      

Name:
Title:

Yad Hanadiv (A Rothschild Foundation) as trustee for the Bat Hanadiv Foundation
No. 3, as a Lender



      By:      

Name:
Title:

Yad Hanadiv (A Rothschild Foundation) as trustee for Jader Trust No. 4, as a
Lender

      By: /s/ Randall Krebs

Name:
  Randall Krebs



    Title: SecretaryROTHSCHILD FOUNDATION (HANADIV) EUROPE, as a Lender



      By:      

Name:
Title:

ANNEX A

SCHEDULE II
PLEDGED DEPOSIT ACCOUNTS
[To be inserted]

2